. Application unanimously denied and petition dismissed, without costs. Memorandum: We agree with respondent that the proposed taking is de minimis (EDPL 206, subd [D]). The county plans to straighten and flatten a strip of road less than one-half mile long. The total taking involves only 1.94 acres of petitioners’ 79.5 acres of land. The land to be taken includes only narrow strips abutting the present roadway, as well as one small triangular piece which is a rock outcropping. The taking will not interfere with current land use and does not require the removal of any structures. Under all the circumstances presented, we confirm the condemnor’s finding that it is exempt from the public hearing requirement. (EDPL 207.) Present — Doerr, J. P., Denman, Boomer, Green and Schnepp, JJ.